Appeal by the employer and its insurance carrier from a decision of the board, filed March 17, 1971, which affirmed a schedule award for 100 % loss of use of the claimant’s left eye. There was no dispute as to the claimant suffering a traumatic injury to his left eye on November 13, 1967 and that such injury caused a massive hemorrhage with vision 'being reduced to light perception. As of the hearings the claimant remained blind in his left eye, and his physician testified that the blindness was caused by the traumatic injury and the resultant hemorrhage. There is medical evidence that the hemorrhage should have cleared and that, therefore, the present blindness is solely the product of the claimant’s diabetic condition. The board adopted the medical evidence in favor of the claimant and the award is supported by substantial evidence. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Simons, JJ., concur.